Title: From Louisa Catherine Johnson Adams to George Washington Adams, 8 July 1821
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					My Dear George
					Washington 8th July 1821
				
				The melancholy situation of Judge Cranch’s family in consequence of the almost sudden death of Mrs. Norton and her Infant has filled us with grief and with the deepest sympathy for their suffering which is great in proportion to their dreadful calamity—At six o’clock this Eveng she and her Infant are to be buried—This is a trial almost too much for the known fortitude of the Judge whose amiable character inspires every one with respect and Esteem—Two lovely daughters snatched from them in so short a time, one only a few days since blooming with health and anticipating all the delights of maternal happiness! This is indeed a solemn and awful stroke of divine Providence who chastens those he loves for their own good and however inconceivable to our weak perceptions try’s our very hearts and reins—How often do we see the good man suffer when the wicked seem to prosper—May not these trials be sent to the good and virtuous to place them in the light of examples to mankind of meek suffering and pious resignation—to teach the scorner how he ought to live and to impress the wicked with the power of an omnipotent Creator who can give and who can take at his pleasure—My dear George it is very painful to me to write intelligence so painful but all the friends must see the account in the papers tomorrow and this should you receive it in time may save some of them from such a shock.Yours Ever
				
					L. C. A—
				
				
			